221 Md. 594 (1959)
155 A.2d 665
FARMER
v.
WARDEN OF MARYLAND PENITENTIARY
[P.C. No. 40, September Term, 1959.]
Court of Appeals of Maryland.
Decided November 24, 1959.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
Willie Lee Farmer was convicted of assault with intent to kill and sentenced to a fifteen-year term in the penitentiary. He now seeks leave to appeal from the dismissal by Judge W. Albert Menchine of his petition for relief under the Uniform Post Conviction Procedure Act. Code (1959 Cum. Supp.), Art. 27, secs. 645A-645J.
All of the petitioner's contentions except one go to the alleged insufficiency of the evidence to convict and are dealt with in detail by Judge Menchine, who dismissed in the Circuit Court Farmer's application for relief. The remaining contention, *595 which may merit some further discussion, is that his motion for a new trial was withdrawn without his knowledge and consent. The motion was withdrawn on October 4, and sentence was imposed on October 11. Petitioner, who was represented by counsel, of course, was present in court at the time of his sentencing, but he does not allege that he made any objection in the trial court at that time, nor that then, or thereafter, he even so much as inquired as to the status of his motion. Accordingly, as the court below ruled, this complaint cannot now be made the subject of post conviction inquiry. Canter v. Warden, 211 Md. 643.
Application denied.